                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: 07/02/2021


 M.R. and M.R. 1., individually and on behalf
 their minor child, O.R.,

                             Plaintiffs,
                                                                 No. 21-CV-2950 (RA)
                        v.
                                                                        ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCTION, NEW YORK CITY BOARD
 OF EDUCATION, and MEISHA PORTER,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       This case alleges claims under the Individuals with Disabilities Education Act, Title 20

U.S.C. § 1400 et seq. The parties are hereby ordered to submit a joint letter, no later than two

weeks from the date of this order, indicating whether there is a need for discovery or an initial

conference in this case. If there is no such need, the parties should include in their letter a

proposed briefing schedule for any motions, including motions for summary judgment.

SO ORDERED.

 Dated:    July 2, 2021
           New York, New York

                                                   Ronnie Abrams
                                                   United States District Judge
